           Case 4:16-cr-00074-BMM Document 40 Filed 12/08/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                             CR 16-74-GF-BMM

                Plaintiff,

       vs.                                                   ORDER

 Anthony Jerome White Cloud,

                Defendant.

      Anthony Jerome White Cloud filed a motion for early termination of

supervised release. Doc. 36. The government does not oppose White Cloud being

discharged from supervision at this time. Doc. 39. The Court conducted a hearing

on the motion on December 8, 2020. Id. For the reasons below, the Court grants

White Cloud’s motion.

      The Court sentenced White Cloud to the Bureau of Prisons for a term of 21

months. Doc. 32. The Court required White Cloud to complete 2 years of supervised

release. Id. Federal law authorizes a defendant to move for termination of his

supervised release after successfully completing one year if the Court is satisfied that

such action remains “warranted by the conduct of the defendant and the interest of

justice.” 18 U.S.C. § 3564(c). The Court must consider the factors in

18 U.S.C. § 3553(a) when evaluating whether to terminate a term of supervised

release.


                                           1
        Case 4:16-cr-00074-BMM Document 40 Filed 12/08/20 Page 2 of 2



      The factors in 18 U.S.C. § 3553(a) support an early termination of White

Cloud’s supervised release. White Cloud began his current term of supervised

release on January 28, 2019.       He graduated from the Eighth Judicial District

Veterans Treatment Court. He testified that the program was rigorous and effective,

and that he has changed for the better by participating in and completing it. He

currently works as a case manager in a mental health program for disabled veterans.

He has complied with the obligations of his supervision and financial obligations. It

appears he has made remarkable lifestyle changes.

      Accordingly, IT IS ORDERED:

      1.     Defendant’s Motion for Early Termination of Supervised Release

             (Doc. 36) is GRANTED.

      2.     Defendant Anthony Jerome White Cloud is DISCHARGED from

             supervised release.

      DATED this 8th day of December, 2020.




                                          2
